DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive. 
With respect to the rejections under 35 U.S.C. § 112 (b), on p. 11-12 of the Remarks dated 6/9/2022, Applicant has provided persuasive evidence that “semi-rigid” is not indefinite. It is interpreted as flexible, but will maintain a U-shape during normal wearing by the user. 
However, the remarks with respect to optimizing for CT scans, these citations are not considered persuasive. Applicant has not provided a special definition of optimized parameters, nor a complete range with upper and lower boundaries, and further has not defined the improvement provided for with the optimization. Therefore, “optimized” is nevertheless considered to be indefinite. Applicant points to a disclosure that the target physiological parameters can be a pulse rate of up to 65 bpm, ECG parameters showing cardiac sinus rhythm, and a preset minimum for blood oxygen and/or blood pressure. It would be improper to read these parameter requirements into the word “optimized” in the claims.
With respect to the teachings of Kinast, Applicant discusses the teachings of the instant Specification and the overall teachings of Kinast on p. 14-15 of the Remarks. It is noted that the features upon which applicant relies (i.e., separate pods, chest electrodes in any particular location, a lack of pendant, total integral electronics package, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It’s also unclear how “teaching away” applies to this summary of the teachings of Kinast as there is no modification required to meet the claimed location of “front chest skin on opposite sides of said user’s sternum,” considering the electrodes of Kinast are in approximately the same location as the electrodes of Applicant’s instant Fig. 1, for example. Applicant cites to ¶[0044] of Kinast and highlights “electrodes 11 are located proximate to the base of patient neck”. The skin proximate to the base of a patient’s neck in the front of the torso would indeed appear to be chest skin, to the Examiner.

    PNG
    media_image1.png
    694
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    568
    media_image2.png
    Greyscale


With respect to the rejections under 35 U.S.C. § 103 (a), on p. 16-17 of the Remarks dated 6/9/2022, Applicant states that the claimed semi-rigid U-shaped support is materially different from a lanyard as taught by Kinast. 
This is not persuasive because Applicant provides no evidence or reasoned support for why a lanyard does not meet the requirement of a semi-rigid U-shaped support. As required by Applicant, a semi-rigid U-shaped support is “flexible, but will maintain a U-shape during normal wearing by the user.” As can be clearly seen in paragraph ¶[0054], cited by Applicant, the lanyard is indeed flexible and can be flexed by human hand strength. As can be seen in Fig. 3 of Kinast, cited by the Examiner, this lanyard also maintains a U-shape during normal wearing by the user by following the curvature of the user’s back neck. 
Applicant then notes the pendant of Kinast and emphasizes that the instant invention does not comprise a pendant on p. 16. 
This is noted, but as Applicant has used the transitional phrase comprising, not persuasive as to the unsuitability of Kinast to teach the features that are claimed. Applicant’s claims do not exclude electronics contained within a pendant, as they do not claim the electronic monitor harness components in any particular housing or structural configuration. Instead, the invention is claimed as a neck mounted monitor harness that comprises electronics features and a support without any specific structural relationship between them: (claim 1) “a neck mounted monitor harness comprising a harness processor, harness memory, battery, ECG (Electrocardiogram) circuitry, and a harness communications interface, said neck mounted monitor harness further comprising a semi-rigid U-shaped support with a center and two opposite ends separated by a gap”.
Applicant notes the amended feature of a gap between two opposite ends of “the harness.” on p. 17.
First, it is noted that the claims require that the harness further comprises “a…support with a center and two opposite ends separated by a gap”. This only requires that the support itself meet this structural configuration. As pointed out in the rejection below, Kinast teaches a support, which is considered lanyard element 10. The ends of the lanyard are separated by a gap, annotated by arrow and “A” in Fig. 5B when worn. The depicted touching portions comprise detachable ends, elements 13 and 14, not an integral part of the support/lanyard. 
With respect to the electrodes configured to make contact with said user’s front chest skin on opposite sides of said user’s sternum, Applicant alleges on p. 17 that the electrodes, 11, of Kinast do not meet this feature and asserts that Kinast only teaches neck-mounted sensor. 
It is noted that Kinast not specifically mentioning “sternum” is immaterial to the rejection as a sternum is an anatomical landmark, the location of which is generally well understood in the part. As discussed above, Kinast teaches “electrodes 11 are located proximate to the base of patient neck”. The skin proximate to the base of a patient’s neck in the front of the torso would indeed appear to be chest skin, to the Examiner.
Applicant notes further on p. 17 that Kinast lacks an oscillometric blood pressure monitor. 
It is noted by the Examiner that the oscillometric blood pressure monitor of claim 1 is claimed in the alternative with a pulse oximeter sensor: “may further control and receive data from any of a pulse oximeter sensor and an oscillometric blood pressure sensor,” and “drive, over a plurality of patient heart beats, said ECG sensor and any of said pulse oximeter sensor and said oscillometric blood pressure sensor”. Therefore, this is not persuasive.
Further with respect to the portion requiring the monitor harness to “drive” said ECG sensor and a pulse oximeter or blood pressure sensor, Applicant states that “to drive” is explicitly defined as “to drive or control,” and further, that Kinast does not disclose driving, only receiving signals.
In the cited portion of Kinast for teaching comprising and controlling a pulse oximetry sensor, ¶[0085], Kinast teaches: that other types of sensors are included along with the ECG sensors disclosed, including a reflectance pulse oximeter in the lanyard, or an earlobe transmissive pulse oximeter and in communication with the electronics package, element 9. In ¶[0058] Kinast makes very clear that these elements are all controlled by a signal processor, and in ¶[0059] it’s clear that all of these are powered (another definition of driven) by power source provided by Kinast. It’s not clear why Applicant does not consider the ambulatory monitor of Kinast to be controlled by the processor of Kinast, as no other source of control for the electronics are disclosed. It is also noted that Applicant’s allegation of a special definition of “to drive” is not persuasive firstly because it is in part defined by itself (to drive means to drive or control) and secondly because it does not specifically disavow other interpretations of the language. “Applicant may also rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification.” see MPEP § 2111.01 IV, B.
With respect to the rejections under 35 U.S.C. § 103 (a), on p. 18-19 of the Remarks dated 6/9/2022, Applicant states that Ghanem teaches a “very different system” and states that Ghanem does not teach features taught in view of Kinast and that Kinast does not teach features taught in view of Ghanem.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On p. 19-20. Applicant summarizes the teachings of Ghanem as “merely teach(ing) controlling pacer/device timing circuitry in a cardiac pacer.”  It is noted that Applicant does not actually address the citations to Ghanem in the rejection, namely: 
a monitoring apparatus configured to receive any of operating-analysis parameters, patient instructions, and physiological target data from an external computerized device, store any of said operating-analysis parameters, patient instructions, and physiological target data in apparatus memory (¶[0053], ¶[0059]), and use said operating-analysis parameters to operate said ECG sensor (¶[0061] ECG vector parameters); and analyzing data from any of said sensors to determine if said user's physiological parameters meet previously established physiological criteria (¶[0088] for example, predetermined VT/VF threshold is compared to heart rate in bpm).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include programmable patient parameter thresholds and comparing sensed patient data to the patient parameter thresholds in analysis because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (Ghanem ¶[0010]).
As can be seen, the rejection combines Ghanem with Kinast to achieve “using said operating-analysis parameters to analyze data from any of said sensors to determine if said user’s physiological parameters meet previously established physiological criteria,” and this was not “ignored” as alleged by Applicant, nor was it “distilled into a gist or thrust” but instead addressed directly.
	With respect to the rejections under 35 U.S.C. § 103 (a) further in view of the Roberts reference, on pp. 20-21 of the Remarks, Applicant summarizes the need for optimized CT scan parameters as an unmet problem. However, Applicant provides no evidence or reasoned position as to why Roberts does not directly teach the claimed parameter ranges, and motivate the need for them. From the rejection below, Roberts teaches that CT scans require particular threshold parameters to be effective, including a pulse rate of 65 beats per minute or less, ECG parameters showing cardiac sinus rhythm, and blood pressure above a preset minimum (Abstract, p. 1, col. 1, Fig. 1 teaches 60 bpm or less and blood pressure of above 100mmHg, additionally ECG sinus rhythm is used to verify data).
With respect to the rejections under 35 U.S.C. § 103 (a) further in view of the LeBoeuf reference, on pp. 21-22 of the Remarks, Applicant alleges that LeBoeuf does not “overcome the deficiencies of Kinast” and further characterizes the embodiments of LeBoeuf as “fanciful.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.") See MPEP § 2145, I.
With respect to the rejections under 35 U.S.C. § 103 (a) further in view of the Hickle reference, on pp. 22-23 of the Remarks, Applicant alleges that Hickle does not teach a wearable apparatus because the entire device of Hickle is not disclosed as wearable, and because Hickle does not teach a neck-mounted sensor and harness (notably, this is taught by Kinast).
As can be seen in Fig. 1 of Hickle, cited by Applicant, the sensors of Hickle are indeed wearable. As the remainder of the claimed features are taught in view of other references, Applicant’s arguments are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-3, 14, and 18, the claim recites “optimized” parameters. The term "optimized" is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The parameters and their relative optimization is rendered indefinite because “optimized” is relative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast (U.S. Patent Application Publication No. 2004/0019288,) hereinafter referred to as Kinast; in view of Ghanem et al. (U.S. Patent Application Publication No. 2008/0275517,) hereinafter referred to as Ghanem.
Regarding claim 1, Kinast teaches an ambulatory monitoring system for a human user (Figs. 3-8), comprising: 
a neck mounted monitor harness comprising a harness processor (claim 20 and 28 disclose a processor in the electronics package, element 9), harness memory (¶[0062]), battery (¶[0060]), ECG (electrocardiogram) circuitry (¶[0058]), and a harness communications interface, said neck mounted monitor harness further comprising a semi-rigid U-shaped support (Fig. 4, lanyard comprises rigid portions including length adjuster element 32) with a center and two opposite ends (Fig. 3, U shape as the lanyard portion travels along the back of a user’s neck) separated by a gap (the support is considered lanyard element 10, the ends are separated by a gap, annotated by arrow and “A” in Fig. 5B when worn, the depicted touching portions comprise detachable ends, elements 13 and 14, not an integral part of the support/lanyard);
each opposite end of said monitor harness further comprising electrodes configured to make electrical contact with said user's front chest skin on opposite sides of said user's sternum (Fig. 3, elements 11 are electrodes contacting skin), thus providing at least a single lead ECG electrical connection enabling said ECG circuitry to implement an ECG sensor (¶[0047]); 
said monitor harness further comprising any of a wired or wireless connection to at least one of a pulse oximeter (¶[0085] wired connection described) so said harness processor may further control and receive data from any of a pulse oximeter sensor (¶¶[0085-0086]); 
said harness processor configured to drive, over a plurality of patient heart beats, said ECG sensor and any of said pulse oximeter sensor (¶¶[0084-0085], ambulatory monitor is sensing over a plurality of heart beats as a patient); 
said harness processor further perform any of: 
store data from any of said sensors in harness memory and transmit said data using said harness communications interface (¶[0058], storing and transmitting as modes of the device); 
use said operating-analysis parameters to analyze data (¶[0058]); and 
using said harness communications interface to transmit said analyzed data to at least one external computerized device (¶¶[0057-0058] telemetry transmits full waveforms, or heartbeats to an external device).
Kinast fails to teach the harness receiving any of operating-analysis parameters, patient instructions, and physiological target data from an external computerized device, store any of said operating-analysis parameters, patient instructions, and physiological target data in harness memory, and use said operating-analysis parameters to operate said ECG sensor and any of said pulse oximeter, and analyzing data from any of said sensors to determine if said user's physiological parameters meet previously established physiological criteria.
Attention is brought to the Ghanem reference, which teaches a monitoring apparatus configured to receive any of operating-analysis parameters, patient instructions, and physiological target data from an external computerized device, store any of said operating-analysis parameters, patient instructions, and physiological target data in apparatus memory (¶[0053], ¶[0059]), and use said operating-analysis parameters to operate said ECG sensor (¶[0061] ECG vector parameters); and analyzing data from any of said sensors to determine if said user's physiological parameters meet previously established physiological criteria (¶[0088] for example, predetermined VT/VF threshold is compared to heart rate in bpm).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include programmable patient parameter thresholds and comparing sensed patient data to the patient parameter thresholds in analysis because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (Ghanem ¶[0010]).
Regarding claim 4, Kinast, as modified by Ghanem, teaches the system of claim 1.
Ghanem further teaches wherein said harness processor is further configured to use said harness communications interface to transmit a message to an outside computerized device when said analyzed data meet said previously established physiological criteria (¶[0058] transmit via telemetry to the external programmer, for review by physician or user).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include transmission to an outside review because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (telemetry to outside physician includes the device parameters, Ghanem ¶[0010]) and because it would allow for non-contact or visit-dependent clinical review of physiological data.
Regarding claim 6, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast further teaches wherein said pulse oximeter further comprises an ear wearable mounted pulse oximeter that is in any of wired or wireless connection with said neck mounted monitor harness (¶[0085] mounted on an ear lobe), and wherein said pulse oximeter is further configured with pulse oximeter light sources that emit light over a plurality of wavelengths, and to receive photodetector signals over emitted by said oximeter light sources (¶[0085] reflectance mode pulse oximetry implicitly requires two wavelengths in order to derive percent oxygenation).
Regarding claim 9, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem further teach wherein said system further comprises a professional external computerized device in direct or indirect wireless communication (Kinast ¶[0058], Ghanem ¶[0059]) with said harness processor, said professional external computerized device comprising a professional graphical user interface, said professional external computerized device configured to perform at least one of: a) use said professional graphical user interface to transmit any of operating-analysis parameters, patient instructions, and physiological target data to said harness processor; and b) receive any of said data and analyzed data from said harness processor, and to display any of said data and analyzed data on said professional graphical user interface (Kinast ¶[0008], Ghanem ¶[0059] visual review and control by physician, GUI is implicit).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the processor functions of Kinast to include transmission to an outside review because Ghanem teaches that adjustable operating and patient parameter thresholds improves condition detection and noise rejection (telemetry to outside physician includes the device parameters, Ghanem ¶[0010]) and because it would allow for non-contact or visit-dependent clinical review of physiological data.
Regarding claim 11, Kinast, as modified by Ghanem teaches the system of claim 1.
Kinast further teaches wherein said neck mounted monitor harness is further configured so that said center of said monitor harness both mounts and balances across a back of said user's neck (Fig. 3, element 54 is the user’s neck, Fig. 4, element 32 length adjustment is roughly in the center of the monitor harness), and said opposite ends of said monitor harness extend onto opposite sides of said user's chest (Fig. 3, flaps, element 12); each opposite end of said monitor harness configured to extend down said user's chest to approximately straddle chest skin proximate said user's heart (Fig. 3, ¶[0054]); and said semi-rigid U-shaped support further configured to self-maintain a bend between 270 and 360 degrees (¶¶[0054-0055], Fig. 3), and further configured so that said electrodes on said opposite ends of said monitor harness do not rotate, but instead self-maintain a substantially constant orientation facing said user's skin while said monitoring harness is being worn by said user (Fig. 3).
Regarding claim 12, Kinast, as modified by Ghanem teaches the system of claim 1.
Kinast and Ghanem further teaches wherein said harness communications interface is any of wired computer interface or a wireless transceiver (Kinast ¶[0057] signal transmission, Ghanem ¶[0053] wireless telemetry up/downlink).
Regarding claims 13/17 and 16/22, the claims are directed to substantially the same subject matter as claims 1, 6, 9, and 11 in combination, and are rejected under substantially the same sections of Kinast and Ghanem.
Regarding claim 21, the claim is directed to substantially the same subject matter as claim 9 and is rejected under the substantially the same sections of Kinast and Ghanem.
Claims 2-3, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of Roberts et al. (ROBERTS, W T et al. "Safety And Efficacy Of A Rate Control Protocol For Cardiac CT". The British Journal Of Radiology, vol 82, no. 976, 2009, pp. 267-271. British Institute Of Radiology,) hereinafter referred to as Roberts.
Regarding claims 2, 3, 14, and 18, Kinast, as modified by Ghanem, teaches the system of claim 1, 13, and 17.
Kinast and Ghanem do not teach wherein said user's physiological parameters comprise physiological parameters optimized for cardiac CT scans.
Attention is brought to the Roberts reference, which teaches that CT scans require particular threshold parameters to be effective, including a pulse rate of 65 beats per minute or less, ECG parameters showing cardiac sinus rhythm, and blood pressure above a preset minimum (Abstract, p. 1, col. 1, Fig. 1 teaches 60 bpm or less and blood pressure of above 100mmHg, additionally ECG sinus rhythm is used to verify data).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the algorithms of Kinast in view of Ghanem to include a heart rate threshold when a patient needs to undergo a CT scan, as taught by Roberts, because Roberts teaches that heart rate in beats per minute (bpm) is critical for avoiding motion artifact in the CT scan (Roberts, Abstract).
Claims 5, 7, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of LeBoeuf et al. (U.S. Patent Application Publication No. 2008/0146892,) hereinafter referred to as LeBoeuf.
Regarding claim 5, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem do not teach wherein said harness processor and neck mounted monitor harness is further configured to transmit any of visual or audio patient instructions to said user to alter a user activity in response to said instructions, and wherein said harness processor is further configured to analyze any of said sensor data to determine altered user physiological status in response to said patient instructions.
Attention is drawn to the LeBoeuf reference, which teaches a wearable device and processor transmitting instructions to a user for the purpose of altering user activity in response to the instructions, and analyzing sensor data from the user to determine alterations to the user’s physiological sensor data in response to the instructions (several examples of this type of instructions and continued monitoring: hazard monitoring ¶[0094], ¶[0096], drug efficacy ¶[0098], self-training ¶[0097], ¶[0119], etc.).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the algorithm of Kinast in view of Ghanem to include both instructions to the user, and monitoring the user’s physiological response to the instructions, because LeBoeuf teaches that it allows for improving user performance in a variety of activities (LeBoeuf, ¶[0123]), and improve communication for a user to reduce stress and improve overall health (LeBoeuf ¶[0134]).
Regarding claim 7, Kinast, as modified by Ghanem teaches the system of claim 6.
Kinast and Ghanem do not teach wherein said ear wearable mounted pulse oximeter further comprises any of an audio output device or microphone configured to be in any of wired or wireless communication with said harness processor.
Attention is brought to the LeBoeuf reference, which teaches an ear wearable mounted pulse oximeter comprising any of an audio output device (¶[0139], ¶[0076]) or microphone (¶[0165], ¶[0076]) configured to be in any of wired or wireless communication with a processor (¶[0005]).
It would have been obvious to one of ordinary skill in the art to modify the harness monitor of Kinast to include a microphone and/or speaker, as taught by LeBoeuf, because it improves personal communication with the monitoring device (LeBoeuf ¶[0144]) because they provide a functionality to the user not provided by a sensing device (LeBoeuf ¶[0076]), and because the sensors can be integrated into a communication earpiece without impact on the size and functionality of a communication earpiece (LeBoeuf ¶[0164]).
Regarding claim 10, Kinast, as modified by Ghanem, teaches the system of claim 9.
Kinast and Ghanem do not teach wherein said system further comprises a user external computerized device in direct or indirect wireless communication with any of said harness processor and said professional external computerized device, said user external computerized device comprising a user graphical user interface, said user external computerized device configured to use said user graphical user interface to query an ambulatory patient with a plurality of queries regarding a health history pertaining to a plurality of medical conditions of said ambulatory patient, and transmit answers to said queries to any of said harness processor and said professional external computerized device.
Attention is brought to the LeBoeuf reference, which teaches a wearable apparatus comprising a user external computerized device (¶[0105] computer, cell phone, PDA, television, projection monitor, display, etc.) in direct or indirect wireless communication with any of said harness processor and said professional external computerized device (¶[0108]), said user external computerized device comprising a user graphical user interface (user interface element 24), said user external computerized device configured to use said user graphical user interface to query an ambulatory patient with a plurality of queries regarding a health history pertaining to a plurality of medical conditions of said ambulatory patient (Fig. 3, including age, location, and physiological data), and transmit answers to said queries to any of said harness processor and said professional external computerized device (¶¶[0104-0105]).
It would have been obvious to one of ordinary skill in the art to modify the harness monitor of Kinast to include a user interface and display for obtaining information from the user and transmitting it to the wearable device, as taught by LeBoeuf, because it allows the user to monitor their own health and statistics without infringement on their privacy by others (LeBoeuf ¶[0110]).
Regarding claims 15 and 20, the claims are directed to substantially the same subject matter as claim 5 and are rejected under substantially the same sections of Kinast, Ghanem, and LeBoeuf.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinast  in view of Ghanem as applied to claims 1, 4, 6, 9, 11-13, 16-17, and 21-22 above, and further in view of Hickle (U.S. Patent Application Publication No. 2003/0145854,) hereinafter referred to as Hickle.
Regarding claim 8, Kinast, as modified by Ghanem, teaches the system of claim 1.
Kinast and Ghanem fail to teach wherein said neck mounted monitor processor is further configured to drive an air pump and valve for driving a blood pressure monitoring cuff comprising tubing, said air pump, and valve being configured either internal or external to said harness; said neck mounted monitor processor further configured to receive input from at least one oscillometric blood pressure detector to monitor pulse input from said blood pressure monitoring cuff
Attention is brought to the Hickle reference, which teaches a wearable apparatus and processor is configured to drive an air pump and valve for driving a blood pressure monitoring cuff comprising tubing, said air pump, and valve being configured either internal or external to said harness (¶[0130]); said processor further configured to receive input from at least one oscillometric blood pressure detector to monitor pulse input from said blood pressure monitoring cuff (¶[0082]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the monitoring device of Kinast in view of Ghanem to include blood pressure monitoring, as taught be Hickle, because they are a non-invasive (Hickle ¶[0085]) and help prevent non desirable patient conditions during or post procedures (Hickle ¶[0089]).
Regarding claim 19, the claim is directed to substantially the same subject matter as claim 8. It is rejected under substantially the same sections of Kinast, Ghanem, and Hickle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/           Examiner, Art Unit 3792          

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792